—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered April 13, 1999, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence of identification was legally insufficient is unpreserved for appellate review since he did not specify that ground in his motion to dismiss at trial (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Williams, 247 AD2d 416; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence, which included the identification testimony of two undercover police officers, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, *322resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., McGinity, H. Miller and Adams, JJ., concur.